Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 31 August 1776
From: Livingston, Henry Beekman
To: Washington, George

 

May it please Your Excellency
South Hold [N.Y.] 31st August 1776

I have since I wrote to You Yesterday received by Express an Account which may be depended upon that General Woodhull was taken a Prisoner by our Enemies on wednesday Last. Their Troop of Horse is considerd by the Inhabitants to the westward of Huntington as an insurmountable Obstacle to their ever Obtaining their freedom independant of Great Brittain, many have been prevaild with by the Disaffected to us to solicit Pardons from Lord Howe, and they are circulateing at a Great rate. Our Communication is cut Off from New York by Land and there are 3 Ships a Brig and a Sloop that endeavour to intercept it by water, So many reports daily Circulate here with respect to the Strength & advantageous Situation of our Enemies that it is very dificult to give Your Excellency a distinct account[.] they are now possesed of Hemstead-Plains their Horse are Continually employd in disarming the Inhabitants but do them no other Injury General Woodhull was taken a Prisoner by them and Treated Cruelly by them After he was taken he received a wound in his Head and much uncivil Language and Finally Committed Close Prisoner to Jamaica Goal—Our Enemies are plentifully supplied with fresh Provisions which togather with the precarious Situation I am in has induced me to March My Detachment to the westward in Order to Harrass their forageing Parties I have endeavourd to prevail upon the Comittees of the Different Towns to raise their Malitia and have Also sent an Express to Governor Trumbull requesting his Aid: for if some encouragement is not Given to the Country People they will be intirely passive. I am Your Excellencies Most Obt Servt

Henry B: Livingston


I expect to be at Huntington in about three Days. we begin Our March tomorrow Morning I hope for Your Excellences Approbation.

